t c memo united_states tax_court robert a gerri m smith petitioners v commissioner of internal revenue respondent docket no filed date george b smith and carolyn a truby for petitioners george d curran for respondent memorandum findings_of_fact and opinion foley judge respondent determined the following deficiencies additions to tax and accuracy-related_penalties for through addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure - -2 big_number big_number big_number big_number big_number big_number big_number big_number big_number after concessions the issues for decision are whether respondent's determinations are entitled to the presumption of correctness we hold that they are whether petitioners demonstrated that respondent's determinations were erroneous we hold that they did to the extent provided below whether petitioners are liable for additions to tax for failure_to_file their tax returns in a timely manner we hold that they are whether petitioners are liable for accuracy-related_penalties for substantial understatements we hold that they are to the extent provided below all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found robert and gerri smith resided in felton delaware at the time they filed their petition at all relevant times petitioners owned and operated guns goodies a retail sporting goods store located in dover delaware and national distributors an ammunition wholesale business mrs smith managed guns - -3 goodies which sold a wide variety of hunting and fishing goods while mr smith managed national distributors which sold ammunition at gun shows petitioners also owned three residential rental properties petitioners did not maintain any personal bank accounts but did maintain two business accounts a general checking account into which they deposited business and rental receipts and a payroll checking account during each year in issue guns goodies and national distributors had total gross_receipts of approximately dollar_figure million percent to percent of which were in cash petitioners regularly deposited most of their business receipts into their general checking account some of petitioners' business receipts however were never deposited and were used to pay petitioners' personal living_expenses petitioners did not maintain records of the cash that they received but did not deposit and they regularly disposed of cash register tapes and deposit slips they did not maintain inventory records except for ending inventory or sales receipts petitioners retained monthly bank statements and maintained a firearms log which recorded the identity of the purchaser and serial number of every gun purchased petitioners failed to pay taxes relating to their employees and as a result on date the internal_revenue_service irs seized guns goodies the irs informed - -4 petitioners that they would not be allowed to reopen their business until they paid their payroll tax delinquencies and filed their and federal_income_tax returns the accounting firm of faw casson co llp faw prepared petitioners' and returns and filed them on date on each return the activities of both businesses are combined and reported under the name national distributors accrual is designated as the method_of_accounting and cost is designated as the method of valuing closing_inventory petitioners failed to provide faw with sufficient information to calculate accurately gross_receipts and cost_of_goods_sold as a result the return entries were based largely on estimates eg gross_receipts were ascertained by analyzing bank_deposits each return contains the following statement amounts contained in this return were obtained from the best available information in certain cases this includes estimates as additional better information becomes available this return may be amended on date petitioners filed amended returns for and each amended_return contains the following statement taxpayers' original form_1040 was prepared using estimates where data was not available missing information has been obtained and reviewed and the original figures have been adjusted accordingly petitioners on their amended returns designated accrual as the method_of_accounting and cost as the inventory_method on june - -5 petitioners filed their return on which they designated cash as the method_of_accounting and marked the does not apply box when asked to identify the inventory_method most of the entries on the and amended returns and on the return were estimates based on faw's work papers in april of respondent assigned petitioners' case to revenue_agent eric brown agent brown issued information document requests for a variety of documents and work papers including financial statements general ledgers books of original entry inventory records bank statements canceled checks deposit slips cash register tapes and purchase invoices petitioners did not provide financial statements contemporaneous books of original entry other than for ending inventory deposit slips or cash register tapes petitioners did provide copies of bank statements canceled checks a disorganized assortment of purchase invoices and work papers that faw prepared agent brown requested information from vendors that sold goods to petitioners but received only documents relating to guns sold to petitioners in and after reviewing the documents that petitioners maintained and that faw created to prepare petitioners' returns agent brown requested a clarification of how petitioners arrived at the ending inventory figure on petitioners' return in a letter - -6 prepared by faw signed by mrs smith and dated date petitioners responded inventory was counted at retail market price after all inventory was counted and totaled guns were marked down to cost by multiplying retail price by and other inventory was marked down to cost by multiplying retail price by this method of deriving the year-end inventory_valuation has been used by me since the inception of the business approximately years ago after reading the letter agent brown determined that petitioners had a 15-percent gross_profit on guns and a 40-percent gross_profit on other goods mrs smith intended however for the percentages stated in her letter to reflect markup rather than gross_profit percentages a markup percentage is profit divided by cost while a gross_profit_percentage is profit divided by sales for example an item that costs dollar_figure and sells for dollar_figure has an 18-percent markup ie dollar_figure profit divided by dollar_figure cost and a 15-percent gross_profit ie dollar_figure profit divided by dollar_figure sales accordingly a 15-percent gross_profit is equal to an 18-percent markup and a 40-percent gross_profit is equal to a 67-percent markup with the information from petitioners and third parties agent brown adjusted petitioners' cost_of_goods_sold and reconstructed their gross_receipts as follows original amended adjusted original amended adjusted gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cost_of_goods_sold big_number big_number big_number big_number big_number big_number beginning_inventory big_number big_number big_number big_number big_number big_number - -7 purchases big_number big_number big_number big_number big_number big_number ending inventory big_number big_number big_number big_number big_number big_number original amended adjusted original dollar_figure gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure big_number cost_of_goods_sold big_number big_number big_number big_number big_number beginning_inventory big_number big_number big_number big_number purchases big_number big_number big_number big_number big_number ending inventory big_number big_number big_number big_number adjusted to determine gross_receipts agent brown first allocated cost_of_goods_sold between guns and other goods he determined that each beginning and ending inventory figure for through consisted of percent guns and percent other goods ie this allocation was consistent with petitioners' inventory records he accepted as correct the purchase amounts from faw's work papers used information received from vendors to determine the amount of purchases attributable to gun purchases and subtracted gun purchases from total purchases to determine the amount of purchases attributable to other goods agent brown did not have sufficient information to categorize the and purchases after allocating cost_of_goods_sold between guns and other goods agent brown applied the gross_profit percentages to determine gross_receipts for and he applied a gross_profit of percent to the cost of guns ie he multiplied cost by percent and percent to the cost of other goods ie he multiplied cost by percent he did not have sufficient information to allocate between the cost of guns and the cost of other goods sold in and so he - -8 determined gross_receipts by applying a 37-percent weighted gross_profit_percentage which was based on his analysis of and gross_profit percentages to the total cost_of_goods_sold for and on date respondent issued a notice_of_deficiency to petitioners for their through tax years on date petitioners filed their petition and on date they submitted a second amended_return for i respondent's presumption of correctness opinion we must first ascertain whether respondent's determinations are presumed correct 794_f2d_884 3d cir vacating and remanding tcmemo_1985_101 see 290_us_111 for the presumption to attach respondent must link petitioners to a tax- generating activity anastasato v commissioner supra pincite respondent has linked petitioners to two tax-generating activities--guns goodies and national distributors petitioners contend however that respondent's determinations were arbitrary first petitioners contend that they kept adequate_records and therefore respondent did not have the authority to reconstruct gross_receipts to support their contention - -9 petitioners note that respondent accepted as correct most of the information that petitioners provided and that maintenance of the records that petitioners did not provide eg cash register receipts is not required the fact that petitioners' own accountants had to resort to estimates and reconstruction methods to prepare the original and amended returns however belies petitioners' contention it is well settled that taxpayers have a duty to maintain records that enable them to file correct returns 96_tc_858 affd 959_f2d_16 2d cir sec_1_446-1 income_tax regs and that in the absence of such records respondent has the authority to reconstruct a taxpayer's income 92_tc_661 petitioners' records for national distributors were nonexistent and their records for guns goodies were at best scant in addition they routinely disposed of important source documents such as cash register tapes and sales slips cf kikalos v commissioner tcmemo_1998_92 finding that failure to maintain source documents particularly cash register tapes justified respondent's use of an indirect method of reconstruction edgmon v commissioner tcmemo_1993_486 finding that the absence of source documents such as cash register tapes and sales slips amounted to inadequate records therefore we reject petitioners' contentions second petitioners contend that respondent could only resort to an indirect method of reconstruction ie the gross_profit_percentage_method if the direct methods of reconstruction eg bank_deposit_method net_worth_method etc were infeasible contrary to petitioners' assertion respondent may use the gross_profit_percentage_method as long as such method is reasonably implemented see 40_tc_30 stating that respondent is not limited to any particular method of reconstruction and may use any method that is reasonable in light of the surrounding facts and circumstances bollella v commissioner tcmemo_1965_162 affd 374_f2d_96 6th cir respondent's use of the gross_profit_percentage_method was both appropriate and reasonable in light of the information that petitioners provided eg petitioners' letter to respondent third petitioners contend that respondent's determination was arbitrary because respondent had no authority or factual basis to adjust cost_of_goods_sold or to change petitioners' method_of_accounting respondent may change a taxpayer's method_of_accounting whenever the taxpayer's method_of_accounting does not clearly reflect income sec_446 439_us_522 for and petitioners kept virtually no records yet they reported their income on the accrual method--a method that demands strict accounting for petitioners changed to the cash_method without the commissioner's permission to do so and they used a method of valuing inventory that fails to comport with any recognized method respondent in essence placed petitioners on the cash_method_of_accounting and the retail_method of valuing inventory which is the method that most closely resembles petitioners' inventory_method given respondent's broad authority pursuant to sec_446 the paucity of information that petitioners maintained with respect to cost_of_goods_sold and the fact that petitioners did not have a valid method_of_accounting for reporting inventories we reject petitioners' contention accordingly respondent's determinations were not arbitrary and petitioners must prove the correct amount of their tax_liability by a preponderance_of_the_evidence ii adjustments to respondent's determinations the court may redetermine petitioners' tax_liability if and to the extent that petitioners demonstrate by a preponderance_of_the_evidence that respondent's determination is wrong anastasato v commissioner supra pincite 237_f2d_830 5th cir affg in part revg in part and remanding tcmemo_1955_112 with respect to cost_of_goods_sold to the extent the cost of hunting and fishing licenses was included in purchases for the years in issue such costs should be subtracted from purchases and deducted as business_expenses with respect to gross_receipts two adjustments are warranted first the cost_of_goods_sold used in the calculations of gross_receipts should be adjusted pursuant to the previous sentence second instead of applying gross_profits of percent ie a markup of percent to guns and percent ie a markup of percent to other goods the cost of guns and other goods should be marked up by percent and percent respectively ie cost of guns should be multiplied by percent and cost of other goods should be multiplied by percent in all other respects that have not been specifically addressed we conclude that respondents' deficiency determination is correct iii the additions to tax respondent determined additions to tax pursuant to sec_6651 for each of the years in issue sec_6651 provides an addition_to_tax for failure_to_file a tax_return in a timely manner unless such failure was due to reasonable_cause and not due to willful neglect petitioners concede liability for and and have the burden of proving that their return was timely see welch v helvering u s pincite they contend that they filed their return in a timely manner but they failed to present any credible_evidence supporting their contention accordingly petitioners are liable for the sec_6651 additions to tax iv the accuracy-related_penalties respondent also determined that for through petitioners were liable pursuant to sec_6662 for substantial understatements of tax penalties sec_6662 imposes a penalty equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax pursuant to sec_6662 an understatement is the amount by which the correct_tax exceeds the tax reported on the return the understatement is substantial if it exceeds the greater of dollar_figure or percent of the correct_tax sec_6662 respondent calculated petitioners' understatement by subtracting the tax reported on their originally filed returns from the tax that should have been reported on those returns petitioners contend that the amount of any understatement should be based on the tax reported on the amended returns for and instead of the original returns for those years we reject petitioners' contention petitioners filed their returns only upon the demand of the irs collection officer that seized their retail store under these circumstances we conclude that it was appropriate for respondent to use the amount reported on petitioners' original returns see sec_1 b income_tax regs cross-referencing sec_1_6664-2 income_tax regs accordingly if the recomputed deficiencies satisfy the statutory_percentage or amount petitioners will be liable for such penalty all other contentions raised by the parties are either irrelevant or without merit to reflect the foregoing decision will be entered pursuant to rule
